Order entered July 31, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00456-CV

                                 WILLIAM CHU, Appellant

                                              V.

    DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR THE
   CERTIFICATE HOLDERS OF SOUNDVIEW HOME LOAN TRUST 2005-OPT3,
      ASSET-BACKED CERTIFICATE SERIES 2005-OPT3, ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-13182

                                          ORDER
       We GRANT appellant’s July 24, 2013 motion for an extension of time to file a brief to

the extent that appellant shall file his brief within THIRTY DAYS of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE